Citation Nr: 1230335	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  09-31 398	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2008, the Veteran notified VA that he was a permanent resident of North Carolina, and requested that jurisdiction over his case be transferred to the Winston-Salem RO.

In June 2012, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing at the Winston-Salem RO.  A transcript of that hearing is in the claims file.

The Board is mindful of the provisions of Clemons v. Shinseki, 23 Vet. App. 1 (2009), regarding the expansion of claims for service connection for psychiatric disorders; however, because there is no allegation or evidence in the claims file of a psychiatric disorder other than PTSD, the appeal will remain identified as one for service connection for PTSD, as claimed by the Veteran.

The issue of entitlement to a nonservice-connected pension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks service connection for PTSD, which he relates to a stressful event that occurred a few days after his June 10, 1974, arrival at his permanent duty assignment to the 69th Field Artillery Unit in Giessen, Germany.  According to the Veteran, he was ordered to clean up the aftermath of an apparent suicide by a fellow soldier.  He elaborates that while on duty in a locked Arms Room/armory the victim blew the top of his head off, and the victim's brains were all over the ceiling.  The Veteran reports that he and another newly arrived soldier were ordered to clean up the remains and the area; and he recalls cleaning up human brain, hair, and skull from the floor and ceiling.  He adds that the incident happened on a Saturday, but that the victim was not discovered until Monday.  He also reports that there was another suicide a few days later, and that the Captain called for a unit formation because of the recent spate of suicides, to see if anyone needed to talk with a psychologist.  He says that he began to drink and use illicit drugs after this incident, and that he was soon given an Honorable Expeditious Discharge because he was unable to cope any further with military life.

Military personnel records show that the Veteran enlisted for a three year tour in 1973, but the report of a 1974 separation examination confirms that the Veteran was processed out after just one year of service on an "Expeditious Discharge."  This is consistent with the Veteran's report.

Additionally, the Veteran has been diagnosed by a VA mental health care provider as having chronic PTSD; however, the in-service stressor event described by the Veteran has not been verified.  The evidence is consequently inadequate for a decision in this matter.  It is, however, sufficient to require further development of the Veteran's claim of service connection for PTSD.  See M21-1 MR, Part IV, Subpart ii, Chapter 1, Section D, Paragraph 15(a).  Remand for verification of the in-service event described by the Veteran is accordingly warranted.  If, on remand, at least one of the Veteran's alleged stressors is confirmed, he should be accorded a VA examination.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Veteran reports that, in addition to participating in a VA PTSD treatment program, he had previously received inpatient care at the Virginia Beach Psychiatric in 1995.  On remand a request should be sent to the Virginia Beach VAMC for all of the Veteran's psychiatric care records.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Request all of the Veteran's VA treatment records, including inpatient treatment records, from the Virginia Beach VAMC, and associate them with the claims file.  If no records are found, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  Attempt to verify the specific stressor event described by the Veteran in his stressor statements; in his disclosures to VA mental health providers; and during his June 2012 Board hearing; namely, the suicide/death, by a blast to the head, of an enlisted man (sergeant?) attached to the 69th Field Artillery Unit in Giessen, Germany, in a locked Arms Room/armory, around June 10, 1974.  

In attempting to verify the Veteran's reported stressor, a request for Morning Reports for the 69th Field Artillery Unit in Giessen, Germany, for the months of May and June, 1974, must be made.

3.  The RO/AMC should also make a determination as to whether the Veteran has any other verified stressors.

4.  After completion of steps 2 and 3, make a formal finding regarding the in-service stressor event(s) reported by the Veteran.  

5.  After completion of all of the above, and if the Veteran's in-service stressor event is confirmed, schedule the Veteran for a VA PTSD examination.  The claims file and a copy of this Remand must be made available to, and reviewed by, the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

The RO/AMC must identify for the examiner all stressors that have been verified.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has PTSD.

In making this determination, the examiner should determine whether the Veteran has a current diagnosis of PTSD based on the applicable DSM-IV criteria and, if any such criteria are not adequately met for a diagnosis of PTSD, the examiner must explain, in detail, why they are not.

If the Veteran has PTSD, the examiner should state whether the Veteran's verified stressor(s) are sufficient to have caused PTSD, and offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the verified stressor(s) caused the Veteran's PTSD.

If a psychiatric disorder other than PTSD is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the psychiatric disorder is related to service.

A complete rationale must be provided for all opinions.

6.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims; and that the consequences for failure to report for a VA examination without good cause may include denial of one or more of his claims.  38 C.F.R. §§ 3.158, 3.655.  

7.  After completing the above development, and any other development deemed necessary, readjudicate the claim on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.  An appropriate period of time should be allowed for response.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



